               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION

BRIAN HOGAN, on his own behalf and as                 )
representative of all unnamed class members who       )
are similarly situated, and BRIAN HOGAN, as           )
parent and next friend of H.H., both on her own       )
behalf and as representative of all unnamed class     )
members who are similarly situated,                   )
                                                      )   1:18 CV 96
                   Plaintiffs,                        )
                                                      )
      v.                                              )
                                                      )
CHEROKEE COUNTY, CHEROKEE COUNTY                      )
DEPARTMENT OF SOCIAL SERVICES,                        )
SCOTT LINDSAY, in his individual capacity,            )
CINDY PALMER, in her individual capacity,             )
SCOTT LINDSAY, in his official capacity as            )
Attorney for Cherokee County Department of Social )
Services, CINDY PALMER, in her official capacity      )
as Director of Cherokee County Department of          )
Social Services, DSS SUPERVISOR DOE #1,               )
both in his/her individual capacity and his/her       )
capacity as an employee of Cherokee County            )
Department of Social Services, and DSS SOCIAL         )
WORKER DOE #1, both in his/her individual             )
capacity and his/her official capacity as an employee )
of Cherokee County Department of Social Services, )
                                                      )
                   Defendants.                        )


MOLLY CORDELL,                                        )
                                                      )   1:20 CV 199
                  Plaintiff,                          )
                                                      )
      v.                                              )
                                                      )
CHEROKEE COUNTY,                                      )
                                      1

     Case 1:18-cv-00096-MR-WCM Document 47 Filed 09/03/20 Page 1 of 4
SCOTT LINDSAY, in his official capacity as DSS     )
Attorney for Cherokee County,                      )
SCOTT LINDSAY, in his individual capacity,         )
CINDY PALMER, in her official capacity             )
as Director of DSS in Cherokee County,             )
CINDY PALMER, in her individual capacity,          )
                                                   )
                 Defendants.                       )


HEAVEN CORDELL,                                    )
                                                   )     1:20 CV 201
                 Plaintiff,                        )
                                                   )
     v.                                            )
                                                   )
CHEROKEE COUNTY,                                   )
SCOTT LINDSAY, in his official capacity as DSS     )
Attorney for Cherokee County,                      )
SCOTT LINDSAY, in his individual capacity,         )
CINDY PALMER, in her official capacity             )
as Director of DSS in Cherokee County,             )
CINDY PALMER, in her individual capacity,          )
                                                   )
                 Defendants.                       )


STEPHANIE GODBOLD, by and through her              )
Guardian, Teresa Holloway,                         )
                                                   )     1:20 CV 202
                 Plaintiff,                        )
                                                   )
     v.                                            )
                                                   )
CHEROKEE COUNTY,                                   )
SCOTT LINDSAY, in his official capacity as DSS     )
Attorney for Cherokee County,                      )
SCOTT LINDSAY, in his individual capacity,         )
CINDY PALMER, in her official capacity             )
as Director of DSS in Cherokee County,             )

                                    2

     Case 1:18-cv-00096-MR-WCM Document 47 Filed 09/03/20 Page 2 of 4
CINDY PALMER, in her individual capacity,                )
DONNA CRAWFORD, in her official capacity as              )
Director of DSS for Cherokee County,                     )
DONNA CRAWFORD, in her individual capacity,              )
                                                         )
                   Defendants.                           )


                                     ORDER

       Currently pending before the Court is a Consent Motion to Consolidate

(the “Motion,” Doc. 45), through which the parties request that the above-

captioned cases be consolidated for the purposes of discovery and pre-trial

motions.1

       The undersigned finds that a hearing with counsel for all parties in all

four cases would be helpful. During the hearing, and in addition to the basis

for the Motion generally, counsel should be prepared to discuss:

    (1) The progress of the Hogan matter and the remaining necessary

       discovery, if any, to be taken in that case;

    (2) The feasibility of consolidating the Molly Cordell, Heaven Cordell, and

       Godbold matters only; and

    (3) Any additional issues related to a pretrial schedule for the Molly Cordell,

       Heaven Cordell, and Godbold matters.




1 The Motion has been filed in the Hogan matter only but has been signed by counsel
in all of these cases.
                                         3

      Case 1:18-cv-00096-MR-WCM Document 47 Filed 09/03/20 Page 3 of 4
       Accordingly, the Clerk is respectfully DIRECTED to schedule a hearing

on the Consent Motion to Consolidate (Doc. 45). Additionally, the Clerk is

respectfully DIRECTED to file a copy of this Order in each case referenced

above.

       It is so ordered.


Signed: September 3, 2020




                                      4

       Case 1:18-cv-00096-MR-WCM Document 47 Filed 09/03/20 Page 4 of 4
